Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE SPECIFICATION
	The title was changed to:
-- SYSTEM FOR PRECISION RECHARGING OF SORBENT MATERIALS USING PATIENT AND SESSION DATA --

	At [0001], at line 2, after “2018,” the phrase, -- now U.S. Pat. No. 10,537,875, -- was inserted. 

IN THE CLAIMS
	Claims 11 – 20 were cancelled without prejudice.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to describe or to suggest a system as set forth in claim 1 having a control system setting the claim-specified volume and/or concentration based on both the desired initial therapy zirconium phosphate effluent pH and at least one of:
a) at least one patient parameter;
b) at least one dialysis session parameter for a patient; and
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152